Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication [see pages 1, 2 and 10 of the specification] is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites “... step of providing the contone image for one ink channel comprises ... generating, from a color contone image, a plurality of contone images corresponding to respective ink channels of the printing system.”  There appears to be no disclosure as to how this limitation as claim would function or be executed.  The disclosure discusses various processes to be applied to an ink channel but there appears no disclosure as to how, in a step for providing the contone image for one ink channel would now generate from a color contone image a plurality of contone images corresponding to respective ink channels.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7 and 12-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “... step of providing the contone image for one ink channel comprises one or more of: .... generating, from a color contone image, a plurality of contone images corresponding to respective ink channels of the printing system.” It is unclear and indefinite how the underlined limitations are to be executed.  As instantiated in claim 1 from which claim 7 depends, that a contone image is provided for one (1) ink channel.  How, from this step for the single ink channel now going to take in a different image and generate a plurality of contone images?  How does this follow for the step of providing the contone image for one ink channel?  For purposes of examination, the Examiner considers this limitation of the claim to be inoperable. 
Claim 12 recites “... selecting a dither pattern from the group consisting of: (a) a combined dither pattern comprising a combination of a first dither pattern for the first printhead and a second dither pattern for the second printhead, the first dither pattern being different than the second dither pattern; and (b) a third dither pattern for the first and second printheads.”  It is unclear and indefinite as to the intention of this limitation.  Is the selection only for the case of “a)” or case of “b)” or is the selection for both “a)” and “b)” in the condition further determined?  For purposes of examination, the Examiner considers this limitation to require only that one of the conditions are met.
Dependent claims 13-20 are rejected for failing to remedying the ambiguity of claim 12.
The term “relatively poorly ... relatively well” in claim 13 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the disclosure discusses an alignment measure “relative” to a threshold, claim 13 does not include this metric that would lend a specific standard by which it is assessed.  Thus, the term “relatively” can be, in a broadest reasonable interpretation, infinitely representable beyond the scope of the disclosure.
Claim 16 recites “... wherein the dither pattern is selected automatically, the selection being based on the quantitative alignment measurement relative to a predetermined threshold.” It is unclear and indefinite as to how the dither pattern is to be automatically selected.  Although the disclosure discusses a determination via threshold, there is no disclosure of how the dither patterns are evaluated for selection, how are the patterns to be formed, by what metric is the pattern/patterns to be selected etc.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Hence known as AAPA) in view of Kuiper (US PgPub 20130188225).
Regarding claim 1: AAPA discloses a method of processing a contone image for single-pass printing using a printing system comprising at least first and second aligned printheads supplied with a same ink, the second printhead being downstream of the first printhead [p0004-0005], the method comprising the steps of: 
providing the contone image for one ink channel at a first resolution in a printing direction [e.g. a monochrome black printing system may double its printing speed by doubling the number of printheads printing black ink — a first printhead may print half of the dots required by a halftone image and a second downstream printhead may print the other half of the dots, p0004]; 
dithering the contone image using a combined dither pattern to provide a full halftone image at the first resolution [halftone images (or bitmaps) containing discrete dots at a specified printing resolution are generated from contone images using a dithering process, p0005]; 
dividing the full halftone image into at least first and second halftone images at a second resolution in the printing direction, the second resolution being less than the first resolution [each printhead receives a halftone image at half the resolution (in the printing direction) of the full halftone image. If, for example, the full halftone image is generated at a resolution of 1600×790 dpi, then each printhead would receive a respective halftone image at a resolution of 1600×395 dpi, p0005]; and 
sending the first and second halftone images to respective first and second printheads for printing [each printhead receives a halftone image at half the resolution (in the printing direction) of the full halftone image, p0005]; 
wherein the combined dither pattern is a combination of a first dither pattern for the first printhead and a second dither pattern for the second printhead [two halftone images are interleaved by the two printheads during printing to recreate the full halftone image at the target resolution of 1600×790 dpi, p0005], the first dither pattern being different than the second dither pattern.
AAPA does not explicitly disclose where the first dither pattern being different than the second dither pattern.
Kuiper discloses in a related system [printer comprises an image processor, p0021-0023] from the same field of endeavor a method of processing a contone image for single-pass printing using a printing system comprising at least first and second aligned printheads supplied with a same ink, the second printhead being downstream of the first printhead [p0015, p0018 & p0053], 
providing the contone image for one ink channel at a first resolution in a printing direction [printing in black color ... Starting point A may be a continuous tone image to be printed ... e.g. the printer resolution is 300 by 2400 dpi, p0035 & p0038-0039]; 
dithering the contone image using a combined dither pattern to provide a full halftone image at the first resolution [the continuous tone image is halftoned by means of the multi-level halftoning technique, p0040]; 
dividing the full halftone image into at least first and second halftone images at a second resolution in the printing direction, the second resolution being less than the first resolution [a case of two print heads, one print head may be configured to print the odd sub-pixels in each pixel and the other print head may be configured to print the even sub-pixels in each pixel ... The first pattern fill order 403 may be used for the even pixels in the halftoned image 470 and the second pattern fill order 404 may be used for the odd pixels in the halftoned image 470. A resulting bitmap 490 is shown in FIG. 4C. The halftoned image 470 is transformed by means of the two pattern fill orders 403, 404 into the second bitmap 481, p0018 & p0053-0054 – the Examiner notes that although Kuiper does not explicitly state a second resolution, Kuiper is sending only half of the data to each of the printheads that being either the odd pixel data or the even pixel data thereby reducing the resolution by half for each printhead]; and 
sending the first and second halftone images to respective first and second printheads for printing [the first pattern fill order 403 and the second pattern fill order 404 are constructed in such a way that the use of these two pattern fill orders 403, 404 in the described way may also avoid unbalanced print heads when printing images, p0054]; 
wherein the combined dither pattern is a combination of a first dither pattern for the first printhead and a second dither pattern for the second printhead, the first dither pattern being different than the second dither pattern [By selecting different binary patterns for neighboring pixels, the sub-pixel to be printed for a pixel of level one differs for neighboring pixels. When two different binary patterns are used, this will lead to a row of alternating binary patterns corresponding to a row of pixels in the image ... a collection of binary patterns is selected, p0018 & p0041].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have incorporated into the AAPA support whereby the first dither pattern being different than the second dither pattern as disclosed by Kuiper because it allows for identifying patterns that reduce the appearance of artifacts as well as balancing the head usage as discussed by Kuiper in at least paragraphs 0018-0020 and 0053-0054.

Regarding claim 2: AAPA in view of Kuiper discloses the method of claim 1, wherein the first and second halftone images contain respective first and second sets of lines of the full halftone image [alternate lines of the halftone image may be printed by each of the two printheads—the first printhead printing odd lines of the image and the downstream second printhead printing even lines of the image or vice versa, p0005].

Regarding claim 3: AAPA in view of Kuiper discloses the method of claim 2, wherein the first and second halftone images contain respective alternate lines of the full halftone image [alternate lines of the halftone image may be printed by each of the two printheads—the first printhead printing odd lines of the image and the downstream second printhead printing even lines of the image or vice versa, p0005]..

Regarding claim 4: AAPA in view of Kuiper discloses the method of claim 1, wherein the first and second halftone images have a same resolution as the full halftone image in a direction perpendicular to the printing direction [the full halftone image is generated at a resolution of 1600×790 dpi, then each printhead would receive a respective halftone image at a resolution of 1600×395 pi. The two halftone images are interleaved by the two printheads during printing to recreate the full halftone image at the target resolution of 1600×790 dpi, p0005].

Regarding claim 5: AAPA in view of Kuiper discloses the method of claim 1, wherein the printing system comprises n aligned printheads supplied with the same ink and the second resolution is 1/n of the first resolution in the printing direction [For printing at double speed using two printheads [i.e. n = 2], simplistically, the halftone image needs to be divided (“deinterleaved”) into two portions, one for each printhead ... each printhead receives a halftone image at half the resolution (in the printing direction) [i.e. 1/n = ½] of the full halftone image, p0005].

Regarding claim 6: AAPA in view of Kuiper discloses the method of claim 1, wherein the printing system comprises two aligned printheads supplied with the same ink and the second resolution is half of the first resolution [a monochrome black printing system may double its printing speed by doubling the number of printheads printing black ink—a first printhead may print half of the dots required by a halftone image and a second downstream printhead may print the other half of the dots ... each printhead receives a halftone image at half the resolution (in the printing direction) of the full halftone image, p0004-0005].

Regarding claim 7: AAPA in view of Kuiper discloses the method of claim 1, wherein the step of providing the contone image for one ink channel comprises one or more of: rasterizing; calibrating to a target printing resolution; and generating, from a color contone image, a plurality of contone images corresponding to respective ink channels of the printing system [multiple monochrome printheads are aligned with each other along a media feed direction with each printhead printing a different color (e.g. CMYK). In principle, print speeds may be increased by increasing the number of printheads used to print each color ... halftone images (or bitmaps) containing discrete dots at a specified printing resolution [i.e. calibrating to a target printing resolution] are generated from contone images using a dithering process [i.e. evidence of a rasterizing process of some type], p0004-0005].

Regarding claim 8: AAPA in view of Kuiper discloses the method of claim 1, further comprising the step of: printing the first halftone image from the first printhead; and printing the second halftone image from the second printhead such that a resulting printed image contains the second halftone image interleaved with the first halftone image, wherein the first and second halftone images are printed at the second resolution in the printing direction [each printhead receives a halftone image at half the resolution (in the printing direction) of the full halftone image. If, for example, the full halftone image is generated at a resolution of 1600×790 dpi, then each printhead would receive a respective halftone image at a resolution of 1600×395 dpi. The two halftone images are interleaved by the two printheads during printing to recreate the full halftone image at the target resolution of 1600×790 dpi, p0005].

Regarding claims 10 and 11: the processor and system herein have been executed or performed by the method of claim 1 and are therefore likewise rejected.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Hence known as AAPA) in view of Kuiper (US PgPub 20130188225) and in further view of Lau et al., (D. L. Lau, R. Ulichney and G. R. Arce, "Blue and green noise halftoning models," in IEEE Signal Processing Magazine, vol. 20, no. 4, pp. 28-38, July 2003, doi: 10.1109/MSP.2003.1215229).
Regarding claim 9: AAPA in view of Kuiper discloses method of claim 1.
Although Kuiper discusses independently selecting the first and second dither patterns to address reducing the appearance of artifacts [By selecting different binary patterns for neighboring pixels, the sub-pixel to be printed for a pixel of level one differs for neighboring pixels. When two different binary patterns are used, this will lead to a row of alternating binary patterns corresponding to a row of pixels in the image. This may also be applied to the selection of the binary patterns corresponding to a column of pixels in the image ... identifying binary patterns that induce print artifacts during printing and excluding the identified binary patterns from any collection of at least one binary pattern, p0018-0020], neither AAPA nor Kuiper explicitly wherein the first and second dither patterns are independently selected from the group consisting of: blue noise dither patterns and green noise dither patterns.
Lau discusses in a well-known, related article [we review the spatial and spectral characteristics of blue- and green-noise halftoning models, Abstract] where dither patterns are constructed utilizing blue and green noise halftone models in consideration of the image data [For print marking engines that cannot support isolated pixels, dispersed-dot halftoning is inappropriate. For such cases, clustered-dot halftoning is used to avoid dot-gain instability. Green-noise halftones are clustered-dot, blue-noise patterns. Such patterns enjoy the blue-noise properties of homogeneity and lack low-frequency texture but have clusters of minority pixels on blue-noise centers. Green noise is composed exclusively of midfrequency spectral components. In addition to the basic spatial and spectral characteristics of the halftoning models, this article also reviews some of the earlier work done to improve error diffusion as a noise generator. We also discuss processes to generate threshold arrays to achieve blue and green noise with the computationally efficient process of ordered dither ... blue- and green-noise models have led to innovations in halftoning with improvements in both the efficiency at which halftoning is performed and the visual fidelity of the resulting patterns.  The most noteworthy of these innovations are blue- and green-noise dithering arrays [7], [9] where a continuous-tone original is converted to a binary image using a point process that compares the intensity of a given pixel with a threshold stored in the array, Abstract & page 29 col. 1].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have incorporated into the AAPA in view of Kuiper the consideration of selected dither patterns that include blue and/or green characteristics as discussed by Lau because they generate dither patterns that are more appealing and geared to the human visual system characteristics depending on the frequency of the pixel.

Claim(s) 12, 14, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Hence known as AAPA) in view of Kuiper (US PgPub 20130188225) and in further view of Seccombe (US PgPub 20120212532).
Regarding claim 12: AAPA discloses a method of processing a contone image for single-pass printing using a printing system comprising at least first and second aligned printheads supplied with a same ink, the second printhead being downstream of the first printhead [p0004-0005], the method comprising the steps of: 
providing the contone image for one ink channel at a first resolution in a printing direction [e.g. a monochrome black printing system may double its printing speed by doubling the number of printheads printing black ink — a first printhead may print half of the dots required by a halftone image and a second downstream printhead may print the other half of the dots, p0004]; 
selecting a dither pattern from the group consisting of: (a) a combined dither pattern comprising a combination of a first dither pattern for the first printhead and a second dither pattern for the second printhead, the first dither pattern being different than the second dither pattern; and (b) a third dither pattern for the first and second printheads; 
dithering the contone image using the selected dither pattern to provide a full halftone image at the first resolution [halftone images (or bitmaps) containing discrete dots at a specified printing resolution are generated from contone images using a dithering process, p0005]; 
dividing the full halftone image into at least first and second halftone images at a second resolution in the printing direction, the second resolution being less than the first resolution [each printhead receives a halftone image at half the resolution (in the printing direction) of the full halftone image. If, for example, the full halftone image is generated at a resolution of 1600×790 dpi, then each printhead would receive a respective halftone image at a resolution of 1600×395 dpi, p0005]; and 
sending the first and second halftone images to respective first and second printheads for printing [each printhead receives a halftone image at half the resolution (in the printing direction) of the full halftone image, p0005], wherein selection of the dither pattern is based on relative printhead alignment between the first and second printheads.
AAPA does not explicitly disclose where selecting a dither pattern from the group consisting of: (a) a combined dither pattern comprising a combination of a first dither pattern for the first printhead and a second dither pattern for the second printhead, the first dither pattern being different than the second dither pattern; and (b) a third dither pattern for the first and second printheads and wherein selection of the dither pattern is based on relative printhead alignment between the first and second printheads.
Kuiper discloses in a related system [printer comprises an image processor, p0021-0023] from the same field of endeavor a method of processing a contone image for single-pass printing using a printing system comprising at least first and second aligned printheads supplied with a same ink, the second printhead being downstream of the first printhead [p0015, p0018 & p0053], 
where selecting a dither pattern from the group consisting of: (a) a combined dither pattern comprising a combination of a first dither pattern for the first printhead and a second dither pattern for the second printhead, the first dither pattern being different than the second dither pattern [By selecting different binary patterns for neighboring pixels, the sub-pixel to be printed for a pixel of level one differs for neighboring pixels. When two different binary patterns are used, this will lead to a row of alternating binary patterns corresponding to a row of pixels in the image ... a collection of binary patterns is selected, p0018 & p0041]; and (b) a third dither pattern for the first and second printheads and wherein selection of the dither pattern is based on relative printhead alignment between the first and second printheads.
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have incorporated into the AAPA support whereby a combined dither pattern comprising a combination of a first dither pattern for the first printhead and a second dither pattern for the second printhead, the first dither pattern being different than the second dither pattern as disclosed by Kuiper because it allows for identifying patterns that reduce the appearance of artifacts as well as balancing the head usage as discussed by Kuiper in at least paragraphs 0018-0020 and 0053-0054.
	Kuiper does not appear to disclose wherein selection of the dither pattern is based on relative printhead alignment between the first and second printheads.
	Seccombe discloses in a related system from the same field of endeavor [Abstract] where it is well-known when improving color uniformity in a rendered image to select the dither pattern is based on relative printhead alignment between the first and second printheads [to improve color uniformity through the transition region ... Use of interlacing patterns, and overlapping scans ... Use of dither patterns or other color mask algorithms with little short range order ... Adjusting the print overlap region boundary so print overlap regions do not include hard to hide overlaps. In general, this would mean performing the overlap if possible in regions of less than 70% color saturation if possible, and in areas of relatively low spatial frequency content ... Use vertical shifting of the patterns to compensate for printhead vertical alignment: a. In the case of partial row offsets (vertical offsets) use a combination of: i. Dot size modulation (when available); ii. Number and placement of dots (dither and error diffusion patterns) ...To design a printer for quality ... identify any scan axis offsets between the nominal location of a printhead, and the actual location, and enter that offset in the print tables such that no dot will be printed offset more than about 1 pixel spacing either in the scan axis, or the paper axis. This may be done through the use of optical sensors observing offsets of alignment test patterns, or by having the user select which pattern is nearest optimum, and entering that data into a table via one of many possible means, p0135-0144 & p0239].
	It would have been obvious to persons of ordinary skill in the art before the effective time of the invention to have incorporated in AAPA in view of Kuiper the support wherein selection of the dither pattern is based on relative printhead alignment between the first and second printheads as disclosed by Seccombe because it would improve the color uniformity, allowing lower image noise and more flexibility in matching overlapping region colors in adjacent regions as discussed by Seccombe in at least paragraph 0135.

Regarding claim 14: AAPA in view of Kuiper and Seccombe discloses the method of claim 12.
Neither AAPA nor Kuiper appear to disclose wherein the relative printhead alignment is based on qualitative print quality feedback from a user.
Seccombe discloses wherein the relative printhead alignment is based on qualitative print quality feedback from a user [To design a printer for quality ... done by printing a test pattern with the cartridges and measuring the nozzle offsets in the paper axis with an on-board optical sensor, or printing a test pattern sensitive to nozzle misalignments, and having the user select which pattern is least misaligned ... identify any scan axis offsets between the nominal location of a printhead, and the actual location, and enter that offset in the print tables such that no dot will be printed offset more than about 1 pixel spacing either in the scan axis, or the paper axis. This may be done through the use of optical sensors observing offsets of alignment test patterns, or by having the user select which pattern is nearest optimum, and entering that data into a table via one of many possible means, p0135-0144 & p0239].
It would have been obvious to persons of ordinary skill in the art before the effective time of the invention to have incorporated in AAPA in view of Kuiper the support wherein the relative printhead alignment is based on qualitative print quality feedback from a user as disclosed by Seccombe because it allows the user to decide by what metric the quality is determined.

Regarding claim 15: AAPA in view of Kuiper and Seccombe discloses the method of claim 12, 
Neither AAPA nor Seccombe discloses wherein the relative printhead alignment is based on a quantitative alignment measurement.
Seccombe discloses wherein the relative printhead alignment is based on a quantitative alignment measurement [To design a printer for quality ... identify any scan axis offsets between the nominal location of a printhead, and the actual location, and enter that offset in the print tables such that no dot will be printed offset more than about 1 pixel spacing either in the scan axis, or the paper axis. This may be done through the use of optical sensors observing offsets of alignment test patterns, or by having the user select which pattern is nearest optimum, and entering that data into a table via one of many possible means, p0135-0144 & p0239].
It would have been obvious to persons of ordinary skill in the art before the effective time of the invention to have incorporated in AAPA in view of Kuiper the support wherein the relative printhead alignment is based on a quantitative alignment measurement as disclosed by Seccombe because it allows the user to decide by what metric the quality is determined.

Regarding claim 17: AAPA in view of Kuiper and Seccombe discloses the method of claim 12, wherein the third dither pattern is the same or different than the first dither pattern or the second dither pattern [a monochrome black printing system may double its printing speed by doubling the number of printheads printing black ink—a first printhead may print half of the dots required by a halftone image and a second downstream printhead may print the other half of the dots ... the halftone image needs to be divided (“deinterleaved”) into two portions, one for each printhead. For example, alternate lines of the halftone image may be printed by each of the two printheads—the first printhead printing odd lines of the image and the downstream second printhead printing even lines of the image or vice versa, p0004-0005 – the Examiner notes that since the AAPA does not explicitly state that the halftone portions are different and thus considered the same, then the applied dither pattern can be considered either the same or different than that selected for the first and second dither pattern since the pattern is not independent of the head].

Regarding claim 18: AAPA in view of Kuiper and Seccombe discloses the method of claim 12, wherein the first and second halftone images contain respective first and second sets of lines of the full halftone image [alternate lines of the halftone image may be printed by each of the two printheads—the first printhead printing odd lines of the image and the downstream second printhead printing even lines of the image or vice versa, p0005].

Regarding claim 19: AAPA in view of Kuiper and Seccombe discloses the method of claim 12, wherein the printing system comprises n aligned printheads supplied with the same ink and the second resolution is 1/n of the first resolution in the printing direction [For printing at double speed using two printheads [i.e. n = 2], simplistically, the halftone image needs to be divided (“deinterleaved”) into two portions, one for each printhead ... each printhead receives a halftone image at half the resolution (in the printing direction) [i.e. 1/n = ½] of the full halftone image, p0005].

Regarding claim 20: AAPA in view of Kuiper and Seccombe discloses the method of claim 12, wherein the printing system comprises two aligned printheads supplied with the same ink and the second resolution is half of the first resolution [a monochrome black printing system may double its printing speed by doubling the number of printheads printing black ink—a first printhead may print half of the dots required by a halftone image and a second downstream printhead may print the other half of the dots ... each printhead receives a halftone image at half the resolution (in the printing direction) of the full halftone image, p0004-0005].

Allowable Subject Matter
Claims 13 and 16 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches “... wherein the combined dither pattern is selected for relatively poorly aligned first and second printheads and the third dither pattern is selected for relatively well aligned printheads” or “wherein the dither pattern is selected automatically, the selection being based on the quantitative alignment measurement relative to a predetermined threshold.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA D REINIER/Primary Examiner, Art Unit 2672